Citation Nr: 1341480	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  02-20 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for prostate cancer with metastasis to the right humerus, claimed as due to exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran had active service from October 1946 to March 1948.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  During the appeal period, jurisdiction over the Veteran's appeal was transferred to the RO in Albuquerque, New Mexico.

The Veteran's claim was previously before the Board and remanded in December 2006 and July 2009.  The case has since been returned to the Board for appellate review.

In September 2003, the Veteran accepted an informal RO conference in lieu of the formal RO hearing he had requested.  A report of this conference dated in September 2003 is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, the Veteran's Virtual VA claims file contains evidence not otherwise associated with the Veteran's VBMS file; however, all of this evidence is irrelevant to the issue on appeal.  The relevant evidence was reviewed by the RO prior to issuing the December 2011 supplemental statement of the case and by the Board prior to issuing this remand.

The issues of entitlement to service connection for major depression and the applications to reopen the claims of entitlement to service connection for PTSD, hearing loss, and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.

The Veteran contends that his prostate cancer is due to exposure to ionizing radiation he incurred while in service in November 1946.  The Veteran describes that he was on board the Marine Devil ship on his way to Korea when he and other troops on board were taken to an island whose name he cannot remember.  He stated that they were on that island for three days and performed burials of a large number of dead bodies, many of which were mangled or decomposed.  He asserts that this island was near Nagasaki, Japan, but was not in sight of Japan.  The Veteran states that he was never told the cause of the dead bodies, but implies that it was due to the bombing of Nagasaki, which occurred approximately one year earlier.

The Veteran's service treatment and personnel records were noted by the National Personnel Records Center (NPRC) to have been destroyed in the 1973 fire at that facility.  In an attempt to recreate some of the Veteran's records, the RO requested information from the Naval Historical Center in May 2005.  In a reply that same month, the Department of the Navy indicated that the Marine Devil was not a Navy ship.  Instead, it was a War Shipping Administration-operated troopship of U.S. registry.  Therefore, the Department of the Navy had no information on this ship other than an enclosed page from Roland W. Charles' Troopships of World War II (Washington: Army Transportation Association, 1947).  The letter indicated that the RO may want to contact the Modern Military Branch, National Archives and Records Administration, to determine the existence and availability of War Department records concerning the units to which the Veteran was attached or the Department's operation of troopships during the post-war period in the Far East.

While the copied book page included in the Navy's May 2005 letter suggests that the Marine Devil was decommissioned in April 1946, prior to the start of the Veteran's service, the Board finds that the RO should have followed the suggestion of the Department of the Navy and contacted the National Archives with the Veteran's unit and ship information to attempt to obtain more information.  This is particularly true in the absence of the Veteran's service personnel records.

Additionally, a review of the record shows that the Veteran was never provided with notice consistent with the requirements of the Veterans Claims Assistance Act.  Such notice should be provided on remand.

Finally, the Veteran mentioned that he had service with the California National Guard from 1954 to 1956.  This should be verified with the Veteran and any service records should requested if warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send the Veteran a notice letter with respect to his claim for service connection for prostate cancer, claimed as due to exposure to ionizing radiation.  The letter should state what evidence is necessary to substantiate his claim, provide information regarding his and VA's responsibilities in obtaining evidence, and explain how disability ratings and effective dates are determined.  

The Veteran should also be asked to provide any necessary information regarding his claimed service with the California National Guard from 1954 to 1956, along with any required releases so that VA can request records from this period of service.

2.  As suggested in the Department of the Navy's May 2005 letter, a request should be sent to the Modern Military Branch, National Archives and Records Administration, located at 8601 Adelphi Road, College Park, Maryland 20740-6001.  This facility should be provided with the Veteran's unit information and his assertion that he was on board the Marine Devil when he was stationed for three days at an unnamed island in November 1946, at which time he contends he was exposed to ionizing radiation from Nagasaki, Japan.

The Veteran has stated that he was a member of the 6th Army, 24th Corp., 20th Infantry Regiment, 1st Battalion, Anti-Tank Company.

3.  If any information or sources of dose information are obtained, the claims folder should be forwarded to the Under Secretary for Health for the preparation of a dose estimate, to the extent feasible, based on the available methodologies.

4.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  Thereafter, the RO/AMC should consider all of the evidence of record, and readjudicate the issue on appeal.  If any benefit sought is not granted, the RO/AMC should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




